By the Court.

This cause was regularly submitted to the judgment of this court upon briefs to be filed, and a rule, specifying within what periods the several briefs were to be filed, was duly entered of record herein on the 16th day of February, 1883. Upon reaching the cause for decision we find that no briefs have been filed by either party. The writ of error will therefore be dismissed for failure to comply with the rule.
Suitors bringing causes here for review, and desiring the judgment of this court upon the errors assigned, must exercise diligence in their prosecution. Briefs must be filed in accordance with the orders entered, or the causes will be subject to dismissal for want of prosecution. Writ of error dismissed.

Dismissed.